 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 BEN A. PORTER
 5 Special Assistant United States Attorney
     160 Spear Street, Suite 800
 6   San Francisco, California 94105
 7 Tel: (415) 977-8979
   Fax: (415) 744-0134
 8 E-mail: Ben.Porter@ssa.gov
 9 Attorneys for Defendant
10 Meghan O. Lambert, Esq.
11 Osterhout Berger Disability Law, LLC
   521 Cedar Way, Suite 200
12 Oakmont, PA 15139
13 Phone: 412-794-8003
   Meghan@mydisabilityattorney.com
14 CA Bar ID: 258040
15 Attorney for Plaintiff, Jackie Tollison
16
                          UNITED STATES DISTRICT COURT
17                   FOR THE EASTERN DISTRICT OF CALIFORNIA
18                               FRESNO DIVISION
19 JACKIE TOLLISON,                          Case No. 1:19-cv-00142-BAM
20
            Plaintiff,                       STIPULATION AND
21                                           ORDER FOR THE AWARD OF
22                 v.                        ATTORNEY FEES UNDER THE EQUAL
                                             ACCESS TO JUSTICE ACT (EAJA)
23 ANDREW SAUL,                              28 U.S.C. § 2412(d)
24 Commissioner of Social Security,
25              Defendant.
26        TO THE HONORABLE BARBARA A. MCAULIFFE, MAGISTRATE JUDGE
27 OF THE UNITED STATES DISTRICT COURT:
28
 1         The Parties through their undersigned counsel, subject to the Court’s approval,
 2 stipulate that Plaintiff be awarded attorney fees in the amount of SIX THOUSAND,
 3 SEVEN HUNDRED FIFTY DOLLARS and 00/100 ($6,750.00) under the Equal
 4 Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents
 5 compensation for all legal services rendered on behalf of Plaintiff by counsel in
 6
   connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
 7
          After the Court issues an order for EAJA fees to Plaintiff, the government will
 8
   consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
 9
   Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
10
   to honor the assignment will depend on whether the fees are subject to any offset
11
   allowed under the United States Department of the Treasury’s Offset Program. After
12
   the order for EAJA fees is entered, the government will determine whether they are
13
   subject to any offset.
14
15        Fees shall be made payable to Plaintiff, but if the Department of the Treasury

16 determines that Plaintiff does not owe a federal debt, then the government shall cause
17 the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
18 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
19 counsel, Meghan O. Lambert at 521 Cedar Way, Suite 200, Oakmont, Pennsylvania
20 15139.
21         This stipulation constitutes a compromise settlement of Plaintiff’s request for
22 EAJA fees, and does not constitute an admission of liability on the part of Defendant
23 under the EAJA. Payment of SIX THOUSAND, SEVEN HUNDRED FIFTY
24 DOLLARS and 00/100 ($6750.00) in EAJA attorney fees. These payments shall
25 constitute a complete release from, and bar to, any and all claims that Plaintiff and
26
   Plaintiff’s attorney, Meghan O. Lambert, may have relating to EAJA attorney fees in
27
   connection with this action.
28
                                              -2-
 1         This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
 2 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
 3 provisions of the EAJA.
 4                                          Respectfully submitted,
 5
 6
     Dated: February 17, 2020               /s/ Meghan O. Lambert
 7                                          MEGHAN O. LAMBERT
                                            Attorney for Plaintiff
 8
 9
     Dated: February 18, 2020               MCGREGOR W. SCOTT
10                                          United States Attorney
                                            DEBORAH LEE STACHEL
11
                                            Regional Chief Counsel, Region IX
12                                          Social Security Administration
13
                                         By:    /s/ Michael Marriott obo Ben Porter *
14                                          BEN A. PORTER
                                            Special Assistant U.S. Attorney
15
                                            Attorneys for Defendant
16                                          (*Permission to use electronic signature
17                                          obtained via email on 2/18/20).

18
19
                                             ORDER
20
21         Based upon the parties’ stipulation, IT IS HEREBY ORDERED that, pursuant to

22 28 U.S.C. §2412, fees in the amount of six thousand seven hundred fifty dollars and no
23 cents ($6,750.00) be awarded subject to the terms of the Stipulation.
     IT IS SO ORDERED.
24
25      Dated:   February 20, 2020                    /s/ Barbara   A. McAuliffe       _
                                                UNITED STATES MAGISTRATE JUDGE
26
27
28
                                                -3-
